Citation Nr: 0812130	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  06-13 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Propriety of the finding that the veteran was a fugitive 
felon resulting in termination of compensation payments for 
the period December 27, 2001 to April 4, 2005.

2.  Entitlement to service connection for a right shoulder 
injury.


ATTORNEY FOR THE BOARD

David Traskey, Associate Counsel








INTRODUCTION

The veteran had service in the Arkansas Army National Guard 
from September 1980 to January 1985 with active service from 
July 1981 to May 1982.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of February 2003 and March 
2005 by the Department of Veterans Affairs (VA) North Little 
Rock, Arkansas, Regional Office (RO).

The veteran requested a Travel Board hearing in connection 
with his claim of entitlement to service connection for a 
right shoulder injury.  The hearing was initially scheduled 
for July 2005, but the veteran requested that the hearing be 
rescheduled due to transportation problems.  The hearing was 
subsequently rescheduled for October 2005.  In September 
2005, the veteran submitted a statement to VA in which he 
withdrew his request for a hearing.  

The issue of entitlement to service connection for a right 
shoulder injury was previously before the Board of Veterans' 
Appeals in March 2006, but was subsequently remanded for the 
issuance of a Statement of the Case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  The case is now before the Board 
for final appellate consideration.  


FINDINGS OF FACT

1.  The evidence of record does not establish that the 
veteran met the definition of a fugitive felon.

2.  The competent and probative evidence of record does not 
show that the veteran currently has a right shoulder injury, 
and in the alternative, any current right shoulder injury is 
not related to a period of active duty for training or 
inactive duty for training.

  
CONCLUSIONS OF LAW

1.  The veteran was not a fugitive felon and the termination 
of his disability compensation was not proper.  38 U.S.C.A. § 
5313B (West 2002); 38 C.F.R. § 3.665(n) (2007).

2.  The criteria for establishing entitlement to service 
connection for a right shoulder disability are not met.  38 
U.S.C.A. § 1131  (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Fugitive Felon Status

A veteran eligible for compensation benefits may not be paid 
such benefit for any period during which he is a fugitive 
felon.  See 38 U.S.C.A. § 5313B (West 2002). The implementing 
regulation, 38 C.F.R. § 3.665(n) (2007), provides:

(1) Compensation is not payable on 
behalf of a veteran for any period 
during which he or she is a fugitive 
felon.  Compensation or DIC is not 
payable on behalf of a dependent of a 
veteran for any period during which the 
veteran or the dependent is a fugitive 
felon.

(2)  For the purposes of this section, 
the term fugitive felon means a person 
who is a fugitive by reason of:

(i)  Fleeing to avoid prosecution, 
or custody or confinement after 
conviction, for an offense, which 
is a felony under the laws of the 
place from which the person flees; 
or

(ii) Violating a condition of 
probation or parole imposed for 
commission of a felony under 
Federal or State law.  

(3)  For purposes of paragraph (n) of 
this section, felony includes a high 
misdemeanor under the laws of a State 
which characterizes as high misdemeanors 
offenses that would be felony offenses 
under Federal law.

(4)  For purposes of paragraph (n) of 
this section, the term dependent means a 
spouse, surviving spouse, child, or 
dependent parent of a veteran.

While the term "fugitive" is not specifically defined by 
the governing statute and regulation, Black's Law 
Dictionary (8th ed. 2004) defines "fugitive" as a person 
who flees or escapes; a refugee; or as a criminal suspect 
or a witness in a criminal case who flees, evades, or 
escapes arrest, prosecution, imprisonment, service of 
process, or the giving of testimony, especially by fleeing 
the jurisdiction or by hiding.

A beneficiary or dependent who is the subject of a valid 
outstanding felony arrest warrant is presumed to be a 
fugitive felon for VA purposes.  See M21-MR, Part X, 
Chapter 16(1)(c).  

In addressing how fugitive felon status affected payment of 
VA benefits to dependents, a VA Office of General Counsel 
opinion noted that the VA fugitive felon provision was 
modeled after Public Law No. 104-193, which barred fugitive 
felons from receiving Supplemental Security Insurance from 
the Social Security Administration (SSA) and food stamps 
from the Department of Agriculture.  VAOPGCPREC 7-2002.  It 
was noted that Public Law No. 104-193 'was designed to cut 
off the means of support that allows fugitive felons to 
continue to flee.'  Id.  The SSA's fugitive felon provision 
is essentially identical to the VA provision cited above.  
See 42 U.S.C.A. § 1382(e)(4)(A). 
The Board has reviewed all the evidence of record in this 
case.  The veteran was granted service connection for chronic 
anterior cruciate ligament insufficiency, left knee, in a 
rating decision dated February 2003.  The RO evaluated the 
veteran's disability as 30 percent disabling, effective March 
18, 2001.  The veteran was also granted service connection 
for degenerative changes of the left knee in the same rating 
decision.  The RO evaluated the veteran's disability as 10 
percent disabling, effective March 18, 2001.

The RO received notice of an outstanding warrant for the 
veteran from the VA Office of the Inspector General (OIG) in 
January 2005.  The warrant was issued in Coupeville, 
Washington (Island County) in December 1998 for obstructing 
justice.

The RO notified the veteran by way of a January 2005 letter 
that he had been identified as a fugitive felon because he 
was the subject of an outstanding warrant.  The RO provided 
information pertaining to the warrant and notified the 
veteran that his compensation benefits would be terminated as 
of December 27, 2001 unless the RO received evidence that the 
warrant had been cleared within 60 days of the date of this 
letter.  

The veteran's benefits were subsequently terminated after he 
failed to provide the requested evidence.  The veteran was 
notified of this determination in a letter from VA dated 
March 2005 and timely perfected his appeal.

The veteran submitted a statement to VA in May 2005 in which 
he stated that he was unaware of the outstanding warrant 
until he was notified of it by VA.  In June 2005, the veteran 
submitted another statement to VA in which he recounted the 
events that allegedly led to the issuance of the warrant.  
The veteran indicated that he was in Washington visiting his 
sister and an argument ensued between them.  He took her car 
so that he could "cool off."  The police subsequently found 
the veteran and arrested him.  The veteran stated that he was 
sentenced to jail, ordered to pay a fine, and told to leave 
the state after serving his sentence.

The veteran further indicated to VA in an undated letter that 
he was sentenced to 13 days in jail, got time served, was 
ordered to pay a $500 fine, and leave the state of Washington 
upon release from custody.  The veteran also stated that he 
was aware that he owed money to the Island County Clerk.  
Attached to the veteran's statement is a copy of a letter 
from the Island County Clerk dated April 1997.  The letter 
was addressed to the veteran and stated "[y]ou have failed 
to make a payment for 7 months.  Failure to pay is a 
violation of your court order and will result in action by 
the DOC.  Please mail payment immediately." 

A copy of a Motion and Order to Quash Warrant dated April 
2005 is associated with the veteran's claims file.  The order 
states in pertinent part:

THIS MATTER having come on for hearing 
upon the motion of the prosecuting 
attorney for an order quashing bench 
warrant heretofore entered in this 
cause, and the court having examined 
the records and files therein and being 
fully advised in the premises, NOW 
THEREFORE,

IT IS HEREBY ORDERED that the bench 
warrant issued herein on December 21, 
1998, be and the same hereby is quashed 
and terminated.

IT IS FURTHER ORDERED that the above-
signified law enforcement agency [the 
Island County Sheriff's Office] shall 
immediately remove the above-referenced 
warrant from any criminal database 
and/or warrant filing systems.

Superior Court, Island County 
Washington, Motion and Order to Quash 
Warrant, dated this 4 date of April 
2005.

The RO notified the veteran in a January 2006 Statement of 
the Case that his disability compensation award was 
reinstated as of April 4, 2005, but that he was not 
entitled to payment beginning on that date due to an 
overpayment of benefits.
Given the evidence of record, the Board finds that the 
veteran does not meet the definition of a fugitive felon.  
Thus, terminating his disability compensation award on this 
basis was not proper.  As the evidence of record does not 
show that the veteran violated a condition of probation or 
parole, the only definition of fugitive felon that may apply 
in this case is the one providing that a fugitive felon is a 
person "fleeing to avoid prosecution" for an offense which is 
a felony under the laws of the place from which the person 
flees.  Both the controlling statute and the regulation 
specifically include the intentional act of "fleeing to avoid 
prosecution" as a condition of finding fugitive felon status.  
As alluded to above, flight or hiding is also necessary to 
meet the legal definition of fugitive.  See Black's, supra.   

To engage in an intentional act of fleeing from 
prosecution, the veteran would first have to know that he 
was facing prosecution.  The Board's finding that an 
individual must have at least some knowledge of prosecution 
before he can be found to be fleeing from such is 
consistent with the interpretation by several federal 
courts of the essentially identical SSA fugitive felon 
provision.  In December 2005, the Second Circuit Court of 
Appeals found that in order for a person to be fleeing 
prosecution under the statute:

[T]here must be some evidence that the 
person knows his apprehension is 
sought.  The statute's use of the words 
'to avoid prosecution' confirms that 
for 'flight' to result in a suspension 
of benefits, it must be undertaken with 
a specific intent, i.e., to avoid 
prosecution.

Oteze Fowlkes v. Adamec, 432 F.3d 90, 96-97 (2nd. Cir. 
2005).  

Here, there is no evidence that the veteran knew that his 
apprehension was sought.  See also Garnes v. Barnhardt, 352 
F. Supp. 2d 1059 (N.D. Cal. 2004); Hull v. Barnhart, 336 F. 
Supp. 2d 1113 (D.Or. 2004)(finding that an intent to avoid 
prosecution was required for a fugitive felon finding under 
the SSA statute). 

In both decisions, the District Court found the SSA's 
interpretation that the mere presence of a warrant was 
sufficient to establish fugitive felon status contradicted 
the underlying statute and regulations applicable to SSA 
benefits.

The Board finds that the same reasoning is applicable in 
this case.  The record does not show that the veteran 
received any notice that he was going to be prosecuted.  
Without such notice, there can be no finding that he 
engaged in the intentional act of "fleeing from 
prosecution."

The veteran admitted to VA in an undated statement that he 
knew he was delinquent in his payments to the Island County 
Clerk.  The veteran provided to VA a copy of a letter from 
the Island County Clerk dated April 1997 which notified the 
veteran that "[f]ailure to pay is a violation of your 
court order and will result in action by the DOC."  
However, there is no evidence of record to indicate that 
the veteran was aware of the December 1998 warrant until he 
was notified by VA of its existence.  The veteran also 
indicated that he was told to leave the state after his 
release from custody.

Furthermore, the veteran contacted the Island County Clerk 
approximately ten days after he received notice of the 
outstanding warrant from VA.  Documentation associated with 
the veteran's claims file reveals that he enrolled in a 
collections program in January 2005 that allowed him to 
repay his financial obligations in monthly installments.

The Board also notes that the veteran has strong ties to 
Arkansas.  He returned to Arkansas following his discharge 
from service.  Prior claims for VA compensation filed by 
the veteran originated from Arkansas, and all of the 
correspondence related to the issues currently on appeal 
was mailed to the veteran in Arkansas.  There is also no 
evidence of record to show a change of address to any 
location outside of Arkansas. 

The Board is not charged with determining whether the veteran 
had engaged in criminal conduct, but only with whether he may 
be considered a "fugitive felon" under controlling statute 
and regulation.  The actions described above do not reflect 
the intentional act of "flight from prosecution" necessary to 
establish fugitive felon status.  Moreover, it is not shown 
that prior to January 2005 he was aware of the December 1998 
warrant.  Consequently, the veteran cannot be considered to 
have been a fugitive felon under the controlling statute and 
regulation.

As the veteran is not shown to have been a fugitive felon 
from December 27, 2001 to April 4, 2005, the termination of 
his compensation payments for that period of time was not 
warranted.

II.  Right Shoulder Injury

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1131.  Service connection may also be granted for a 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training, or an 
injury incurred in or aggravated while performing inactive 
duty training.  See 38 U.S.C.A. §§ 101(24), 106, 1110, 1131.    

The term "active military, naval, or air service" includes 
active duty, and "any period of active duty for training 
(ACDUTRA) during which the individual concerned was disabled 
or died from a disease or injury incurred or aggravated in 
line of duty, and any period of inactive duty training 
(INACDUTRA) during which the individual concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty."  38 U.S.C.A. § 101(24) (West 2002); 38 C.F.R. 
§ 3.6(a) (2007); see Biggins v. Derwinski, 1 Vet. App. 474, 
477-478 (1991).  

Active duty for training is defined, in part, as "full-time 
duty in the Armed Forces performed by Reserves for training 
purposes."  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. § 
3.6(c) (2006).  The term inactive duty training is defined, 
in part, as duty, other than full-time duty.  38 U.S.C.A. § 
101(23) (West 2002); 38 C.F.R. § 3.6(d) (2007).

Service connection is not warranted for diseases unless the 
individual was on active duty or active duty for training at 
the time of the disablement or death due to the injury or 
disease.  See Brooks v. Brown, 5 Vet. App. 484, 485 (1993); 
VAOPGCPREC 86-90.  "Injury" is defined as harm resulting from 
some type of external trauma and "disease" is defined as harm 
resulting from some type of internal infection or 
degenerative process.  VAOPGCPREC 4-2002.

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a) (2007).  If a 
chronic disorder, such as arthritis, is manifest to a 
compensable degree within one year after separation from 
service, the disorder may be presumed to have been incurred 
in service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 
C.F.R. §§ 3.307, 3.309.

However, the advantage of this evidentiary presumption does 
not extend to periods of ACDUTRA or INACDUTRA.   Paulson v. 
Brown, 7 Vet. App. 466, 470-71 (1995) (noting that the Board 
did not err in not applying presumptions of sound condition 
and aggravation to appellant's claim where he served only on 
ACDUTRA and had not established any service-connected 
disabilities from that period); McManaway v. West, 13 Vet. 
App. 60, 67 (citing Paulson, 7 Vet. App. at 469-70, for the 
proposition that, "if a claim relates to period of 
[ACDUTRA], a disability must have manifested itself during 
that period; otherwise, the period does not qualify as active 
military service and claimant does not achieve veteran status 
for purposes of that claim.").

Service connection may, however, still be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

The veteran's DD-214 form shows that he served on active duty 
from July 1981 to May 1982.  The veteran contends that he 
sustained a right shoulder injury in basic training.  In 
particular, the veteran contends that he received a "shot" 
in his right shoulder which "missed [sic] my shoulder bone 
up."  The veteran stated in his substantive appeal that he 
could not "throw or swing my arm too fast."  He also 
reported difficulty completing arm exercises as well as 
problems with his shoulder "popping" out of its socket. 

The Board has reviewed all of the evidence of record in this 
case.  Service medical records (SMRs) associated with the 
veteran's claims file show no evidence of a diagnosis of or 
treatment for a right shoulder injury.  

The first pertinent post-service treatment note is dated 
December 1989.  The veteran presented to Crittenden Memorial 
Hospital (CMH) at that time with concerns of right shoulder 
pain after running into a tree.  X-rays of the right shoulder 
administered during this visit were interpreted to show no 
evidence of fracture or dislocation.  The veteran was 
prescribed the use of a shoulder brace and instructed to 
return to the emergency room if the pain returned.  No 
references to the veteran's military service were contained 
in this treatment note.

The veteran again sought care at CMH in December 1992 after 
he dislocated his right shoulder as he tried to lay down.  X-
rays administered at that time were interpreted to show 
anterior and inferior dislocation of the humeral head of the 
glenoid fossa.  No evidence of fracture was noted.  
Additional x-rays were taken after the veteran's right 
shoulder was "relocated."  The x-rays were interpreted to 
show satisfactory relocation of the glenohumeral alignment.  
The veteran was instructed to wear a shoulder immobilizer and 
apply ice treatments.  No references to the veteran's 
military service were contained in this treatment note. 

Similarly, the veteran sought care at CMH in September 1996 
after he dislocated his right shoulder.  X-rays taken at that 
time were interpreted to show no definite acute bone or joint 
abnormality.  The veteran was instructed to treat his injured 
right shoulder with ice.  No references to the veteran's 
military service were contained in this treatment note.

The veteran was treated at CMH in January 2006 for multiple 
stab wounds and right shoulder pain.  X-rays taken at that 
time were interpreted to show no acute osseous abnormalities.  
The radiologist indicated that there may have been evidence 
of an old "impactive" injury on the lateral aspect of the 
greater tuberosity.  The acromioclavicular joints, 
glenohumeral joints, and soft tissues appeared normal.  The 
veteran was diagnosed as having right shoulder pain.  Again, 
no references to the veteran's military service were 
contained in this treatment note.

Given the evidence of record, the Board concludes that the 
preponderance of the evidence is against a finding of service 
connection for a right shoulder disability.  The veteran's 
SMRs are negative for a diagnosis of or treatment for a right 
shoulder disability, nor is there any post-service treatment 
records which show that the veteran has a currently diagnosed 
right shoulder disability.  In the absence of proof of a 
present disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

The United States Court of Appeals for Veterans Claims 
(Court) has in the past held that there must be a diagnosis 
of an underlying disability to establish a claim for service 
connection.  Pain alone is not a disability.  Sanchez-Benitez 
v. West, 13 Vet. App. 282, 285 (1999), vacated in part and 
remanded on other grounds sub nom., Sanchez-Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

Furthermore, the Board notes that at no time during the 
pendency of this appeal has the veteran demonstrated, nor 
does the evidence show, that he has a current right shoulder 
disability.  See McClain v. Nicholson, 21 Vet. App. 319, 321 
(2007)(noting that the requirement of a current disability is 
satisfied when the claimant has a disability at the time a 
claim for VA disability compensation is filed or during the 
pendency of that claim and that a claimant may be granted 
service connection even though the disability resolves prior 
to the Secretary's adjudication of the claim).  The Board 
notes that the veteran filed his claim for compensation in 
this case in March 2001. 

The Board also notes that the Court has in the past held that 
lay testimony is competent regarding features or symptoms of 
injury or disease when the features or symptoms are within 
the personal knowledge and observations of the witness.  
Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also 
Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).

However, the Court has also held that lay persons, such as 
the veteran, are not qualified to offer an opinion that 
requires medical knowledge, such as a diagnosis or an opinion 
as to the cause of a disability.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992); see also Jandreau v. 
Nicholson, 492 F.3d 1372, 1377 (Fed. Cir 2007) (holding that 
a layperson may provide competent evidence to establish a 
diagnosis where the lay person is "competent to identify the 
medical condition").  Here, the veteran is capable of 
indicating that his right shoulder was painful, but the 
veteran is not competent to offer an opinion as to the cause 
of his claimed right shoulder disability.

As previously stated, entitlement to service connection 
requires a finding that there is a current disability that 
has a relationship to an in-service injury or disease.  In 
the instant case, there is no competent medical evidence 
showing a medical diagnosis of a current right shoulder 
disability during the pendency of this appeal.  While the 
Board acknowledges that the veteran dislocated his right 
shoulder on more than one occasion in the past, there is no 
currently diagnosed disability associated with these 
injuries.  The relevant treatment records do not indicate any 
residual problems related to these dislocations.  Therefore, 
the veteran's claim for service connection must be denied in 
the absence of any current clinical evidence confirming the 
presence of the claimed disability. 

In the alternative, even if the veteran had a currently 
diagnosed right shoulder disability, his claim ultimately 
fails in this instance pursuant to Hickson because there is 
no medical or lay evidence of in-service occurrence, nor is 
there medical evidence of a nexus between the claimed in-
service disease or injury and the present disability.  The 
veteran's claims file is devoid of any suggestion that a 
current right shoulder injury is related to service.  
Similarly, no evidence exists to show that the veteran sought 
and/or received treatment for his claimed right shoulder 
injury until nearly four years after discharge from service.  
The United States Court of Appeals for the Federal Circuit 
has determined that a significant lapse in time between 
service and post-service medical treatment may be considered 
as part of the analysis of a service connection claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Here, it 
would be speculative to link any current right shoulder 
injury to factors in 


service given the evidence of record.  Service connection may 
not be based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2007).  
The service medical records do not reflect treatment for or a 
diagnosis of a right shoulder injury.  A right shoulder 
injury was not present during service, and no competent 
evidence of record shows that a current right shoulder 
disability developed after service as a result of a service-
related incident.  Moreover, although the veteran has 
asserted that he sustained an injury in service, the evidence 
of record does not show continuity of symptomatology of right 
shoulder problems in the years immediately after service.  
Accordingly, the Board finds that a right shoulder injury was 
not incurred in service. 

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the current appeal.  
38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518 
(1996).  

Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
veteran and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the veteran of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the veteran is expected to provide; and (4) must ask 
the 



veteran to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004). 

Here, the duty to notify was satisfied prior to the initial 
unfavorable decision on the claim by the AOJ.  Letters from 
the RO dated March 2001 and August 2001 informed the veteran 
of the type of evidence needed to substantiate his service-
connection claim as well as an explanation of what evidence 
the veteran was to provide to VA in support of his claim and 
what evidence VA would attempt to obtain on his behalf.  
While the letters did not explicitly ask that the appellant 
provide any evidence in his possession that pertains to the 
claim, as per § 3.159(b)(1), he was repeatedly advised of the 
types of evidence that could substantiate his claim and to 
ensure that VA receive any evidence that would support the 
claim.  Logically, this would include any evidence in his 
possession.  

The Board further observes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, and he was 
provided with notice, via a letter dated March 2006, of the 
type of evidence necessary to establish a disability rating 
and an effective date for the disability on appeal.  The case 
was then readjudicated by way of an April 2006 statement of 
the case.



The Board also finds that all of the relevant facts have been 
properly developed, and that all available evidence necessary 
for an equitable resolution of the issue has been obtained.  
The veteran's service medical records have been obtained.  
The veteran's post-service treatment records have been 
obtained. 

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus, but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, the first element to be addressed when 
determining whether a VA examination is required to 
substantiate the veteran's service connection claim is 
whether there is competent evidence of a current disability.  
The medical records do not indicate that the veteran has a 
current disability.  However, for the sake of completeness, 
the Board will address the remainder of the elements as if 
the veteran has a current disability.  The second element to 
be addressed is whether the evidence establishes that the 
veteran suffered an in-service event, injury or disease.  In 
this case, the veteran claims that his right shoulder injury 
is related to service.  However, the service medical records 
do not reflect any treatment for such an injury.  The third 
element is whether the evidence indicates that a disability 
may be associated with service or another service-connected 
disability.  In this case, there is no competent evidence 
linking a right shoulder injury to any incident of service.  
The fourth element is whether there is sufficient competent 
medical evidence of record to make a decision on the claim.  
As the Board ultimately finds in this case that the 
preponderance of the evidence weighs against the veteran's 
claim for service connection, a VA examination is not 
required in this case.  Ortiz v. Principi, 274 F.3d 1361 
(Fed. Cir. 2001).  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the veteran's claim.  Therefore, no 
further assistance to the veteran with the development of the 
evidence is required.


ORDER

The termination of VA disability compensation from December 
27, 2001 to April 4, 2005 was not proper.

Service connection for a right shoulder injury is denied.


____________________________________________
	S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


